DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The Preliminary Amendment filed on 10/15/2020 has been acknowledged.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: TIRE STATE DETECTION DEVICE FOR DETECTING A STATE OF A TIRE OF A MINE TRANSPORTATION VEHICLE.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitations are: 
	“…a storage means that stores a plurality of maps for calculating a fatigue state of the tire on the basis of the detected temperature, the detected acceleration and the detected pressure…” in claim 1;
a tire fatigue index calculation means that calculates, by referring to each of the plurality of maps, a tire fatigue index from the detected acceleration, the detected temperature and the detected pressure.” in claim 1;
	“…a thermal fatigue index calculation means that calculates a thermal fatigue index due to heat of the tire on the basis of a history of the detected temperature…” in claim 2;
	“…a load fatigue index calculation means that calculates a load fatigue index due to a load on the tire on the basis of histories of the detected acceleration and the detected pressure…” in claim 2;
	“…a tire fatigue index calculation means that calculates, by referring to each of the plurality of maps, a tire fatigue index from the detected acceleration, the detected temperature and the detected pressure.” in claim 2.
	“…a tire use index calculation means that calculates a tire use amount on the basis of the tire fatigue index.” in claims 3 & 4.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
Specification states:
In Paragraph [0033], the instant application describes the corresponding structures of a ROM and a RAM being “a storage means that stores a plurality of maps for calculating a fatigue state of the tire on the basis of the detected temperature, the detected acceleration and the detected pressure”, a data center including a computer 
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
See MPEP 2181 (I.B) - The mere use of the term "means" with no associated function rebuts the presumption that 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. A function must be recited within the claim limitation, but it is not necessary that a particular format be used. Typically, the claim limitation will use the linking word "for" to associate "means" or a generic placeholder with the function. However, other linking words may be used, such as "so that" or "configured to", provided it is clear that the claim element is reciting a function. In certain circumstances, it is also not necessary to use a linking word if other words used with "means", or the 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph. For example, "ink delivery means", "module configured to deliver ink" and "means for ink delivery" could all be interpreted as claim elements that invoke 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, sixth paragraph. See Signtech USA, 174 F.3d at 1356.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 & 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Uhrich et al (US 20190187026 A1).
In regards to claim 1, Uhrich et al teaches a tire state detection device (200) comprising: a temperature sensor (216) that detects a temperature in an air chamber of a tire (114, 116, 118, 120) (Paragraphs 0019 & 0024); an acceleration sensor (208, i.e. speed sensor) that detects acceleration associated with rotation of the tire (114, 116, 118, 120) (Paragraphs 0019 & 0020); a pressure sensor (214) that detects pressure in the air chamber of the tire (114, 116, 118, 120) (Paragraphs 0019 & 0024); a storage means (202, i.e. processor includes a tangible computer readable storage medium such as a CD-ROM, a floppy disk, a hard drive, a digital versatile disk (DVD), a Blu-ray disk, or a memory; Paragraph 0040) that stores a plurality of maps for 

In regards to claim 2, Uhrich et al teaches a tire state detection device (200) comprising: a temperature sensor (216) that detects a temperature in an air chamber of a tire (114, 116, 118, 120) (Paragraphs 0019 & 0024); an acceleration sensor (208, i.e. speed sensor) that detects acceleration associated with rotation of the tire (114, 116, 118, 120) (Paragraphs 0019 & 0020); a pressure sensor (214) that detects pressure in the air chamber of the tire (114, 116, 118, 120) (Paragraphs 0019 & 0024); a thermal fatigue index calculation means (202, i.e. processor) that calculates a thermal fatigue index (i.e. latency of a temperature rise relative to speed changes) due to heat of the tire on the basis of a history (i.e. a tangible computer readable storage medium such as a CD-ROM, a floppy disk, a hard drive, a digital versatile disk (DVD), a Blu-ray disk, or a memory; Paragraph 0040) of the detected temperature (Paragraph 0025); a load fatigue index calculation means (202, i.e. processor) that calculates a load fatigue index (212, i.e. load sensor) due to a load on the tire on the basis of histories (i.e. a tangible computer readable storage medium such as a CD-ROM, a floppy disk, a hard drive, a .

Allowable Subject Matter
Claims 3 & 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  In the Examiner’s opinion in regards to claims 3 & 4, Uhrich et al teaches a tire state detection device (200) comprising: a temperature sensor (216) that detects a temperature in an air chamber of a tire (114, 116, 118, 120) (Paragraphs 0019 & 0024); an acceleration sensor (208, i.e. speed sensor) that detects acceleration associated with rotation of the tire (114, 116, 118, 120) (Paragraphs 0019 & 0020); a pressure sensor (214) that detects pressure in the air chamber of the tire (114, 116, 118, 120) (Paragraphs 0019 & 0024).
However Uhrich et al does not teach the tire state detection device further comprising a tire use index calculation means that calculates a tire use amount on the basis of the tire fatigue index in combination with the remaining limitations of independent claims 1 & 2.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Stewart et al (US 20190270347 A1) - The subject disclosure relates to vehicle tire technology and more particularly to tracking tire tread wear.  There is a need for a system and method of determining tire tread wear to a high degree of accuracy that can be easily utilized by a layperson and relied upon to inform them when they need to change the tires of their vehicle.
Mayni et al (WO 2013015780 A1) - The present invention relates to a system for predicting residual tire endurance in real time based on the measurement of tire endurance factors during the use of the tire and to the providing of such information to the operator of the vehicle and/or service personnel.
Hardman et al (US 7161476 B2) - An electronic tire maintenance system is provided for measuring a parameter of a device at a first location. The system includes a sensor for measuring the device parameter and generating a data signal representing the measured parameter. The system also includes a microprocessor coupled to the sensor for activating the sensor on a first periodic basis to measure the device parameter. The microprocessor includes a memory for storing the generated data signal representing the measured parameter.
Magiawala et al (US 6278361 B1) - The present invention relates to a system and method for monitoring tread wear, shock absorber performance, balance condition of a vehicle tire, and/or rotational speed of a vehicle wheel.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERMAINE L JENKINS whose telephone number is (571)272-2179. The examiner can normally be reached M-F 7-3 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER MACCHIAROLO can be reached on 5712722375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/PETER J MACCHIAROLO/Supervisory Patent Examiner, Art Unit 2856